Citation Nr: 1533101	
Decision Date: 08/04/15    Archive Date: 08/11/15	

DOCKET NO.  09-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 13 to September 20, 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a decision of September 2012, the Board granted entitlement to service connection for a right knee disability.  The RO has yet to effectuate that award of benefits, which it should do at its earliest convenience.  In September 2012, the Board likewise remanded for additional development the issue of entitlement to service connection for a left knee disability.  That issue is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a left knee disability is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed left knee disability.

In that regard, at the time of the aforementioned remand in September 2012, it was requested that the Veteran be afforded a VA orthopedic examination in order to more accurately determine the origin of his claimed left knee disability.  This was important as service connection had been granted for the right knee.  Pertinent evidence of record is to the effect that the examination in question was scheduled for December 2012, but that the Veteran failed to report for that examination.  

Significantly, during the course of an Informal Hearing Presentation in June 2015, the Veteran's accredited representative indicated that, while the Veteran's address had previously been shown as 1600 on a certain street, Lot and/or Trailer 5, the letter scheduling the Veteran for the aforementioned VA examination had been sent to 1600 on that street, Trailer 5 1/2 in Liberty, Missouri  64068.  Under the circumstances, and given that the Veteran may never have received the letter scheduling him for his VA examination, it was requested that the Veteran's case once again be remanded to the AOJ for the purpose of affording the Veteran a VA examination.

Finally, the Board notes that, based on evidence contained in the file, it would appear that the Veteran may now be in receipt of Social Security disability benefits.  Where (as in this case) VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder. 

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2009, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed left knee disability.  The letter scheduling the Veteran for that examination should be sent any of the current address(es) of record.  If they are undeliverable, that should be documented.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the orthopedic examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable left knee disability, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic left knee pathology, but that such pathology did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether any clinically-identified left knee disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected right knee disability.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



